Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 has been entered.
FINAL ACTION
2.	Applicant's response to the Final Action dated 6/24/21 is acknowledged (paper filed 12/27/21).  Currently, claims 1, 5, 16-19, and 48-57 are pending and under consideration. 
3.	Rejections and/or objections of record not reiterated herein have been withdrawn. 
REJECTIONS MAINTAINED
Please note: examiner was unable to ascertain if the instant claims were restricted from application number 13/256,630 now US Patent #9,933,429; application number 12/403,369 now US Patent #8,541,183; and application number 12/208,437 now US Patent #7,888,051.  Applicant is invited to shown evidence of such a restriction requirement.


Double Patenting
4.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  
See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.  	Claims 1, 5, 16-19, and 55-57 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent #8,541,183. 
The instant invention and US Patent #8,541,183 are drawn to methods of evaluating lung disease by measuring at least five biomarkers. Both inventions utilize the same biomarkers and measure the same event/outcome. See Table 1 – identifying 53 biomarkers that overlap with the biomarkers claimed by the instant invention.

Response to Arguments
	Applicant contends that the Office Action fails to provide a claim-by-claim analysis of the rejected claims and reasons why the person of ordinary skill in the art would conclude that the claims at issue would have been an obvious variation of the claims in the cited references, as required by MPEP § 804. The Office Action cannot sustain a prima facie basis for asserting obviousness-type double patenting for at least this reason. This argument was carefully considered and not found persuasive because the Examiner has outlines the appropriate claims for consideration under the ODP rejection and well as the claims that are deemed to be encompassed in US Patent No. 8,541,183.    
Claim 1 of the instant invention (application number 15/941,046) is drawn to a method of diagnosing lung disease in a subject comprising determining the level of expression of at least five (5) biomarkers in a physiological sample of said subject, said biomarkers being myeloperoxidase (MPO), matrix metallopeptidase 9 (MMP-9), serum amyloid A (SAA), resistin, and interleukin 8 (IL-8), wherein the level of expression of said biomarkers is indicative of a lung disease.
	The method set forth in claims 1-14 of US Patent No. 8,541,183 measure at least three biomarkers from Table 1 as indicative of a lung disease (See patented claim 1). Table 1 (column 6-7 of US Patent No.8,541,183) lists 53 biomarkers including the 5 instantly claimed biomarkers. 

As claimed, US Patent No. 8,541,183 broadly reads on any combination of at least three biomarkers from Table 1; including the combination instantly claimed in this application. Accordingly both claimed inventions are drawn to the detection of the same biomarkers encompassed in Table I of US Patent No. 8,541,813; which are further recited in the claims as indicative of a lung disease. Therefore the rejection is maintained.  
6.  	Claims 48-54 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent #9,933,429 in view of Streeper et al. (US Patent #7,888,051). 
Claim 1 of the instant invention (application number 15/941,046) is drawn to a method of diagnosing lung disease in a subject comprising determining the level of expression of five (5) biomarkers in a physiological sample of said subject, said biomarkers consisting of myeloperoxidase (MPO), matrix metallopeptidase 9 (MMP-9), serum amyloid A (SAA), resistin, and interleukin 8 (IL-8), wherein the level of expression of said biomarkers is indicative of a lung disease.
The method set forth in claims 1-8 of US Patent No. 9,933,429 measure at least six biomarkers or a combination thereof from a list of seventeen candidates that include the biomarkers instantly claimed (See claim 1 in ‘429). The instantly claimed biomarkers are encompassed by the claims in US Patent #9,933,429 wherein any combination thereof of the seventeen recited candidates are obvious.
MPO, MMP-9, SAA, resistin, and IL-8), they do not specifically read on the diagnosis of a lung disease.   
However, Streeper et al. disclose methods of identifying biomarkers that are indicative of human lung disease. See abstract.  In the Patent, fifty-nine biomarkers were selected for evaluation. The biomarkers include the five claimed in the method of claims 48-54. See column 5 line 65 – column 6 line 20. Serum samples were screened for each of the 59 biomarkers in normal, asthma, and lung cancer populations.  Column 6 lines 21-25.  The panel of 59 biomarkers provided expression levels which could be analyzed to determine the existence of the pathology. Colum 10 lines 27-45.  
In addition to the existence of lung cancer or asthma the biomarkers are taught to be useful in treating lung cancer and/or asthma. And the biomarkers can be assembled into a bead based panel  or kit. Colum 11. Absent evidence to the contrary the use of any of the fifty-nine biomarkers identified by Streeper et al. in lung diseases is deemed obvious.   
Therefore it would have been obvious to one of ordinary skill in the art to utilize the detectable biomarkers identified in the claims of US Patent No. 9,933,429 to diagnose lung disease as exemplified by Streeper et al. because Streeper et al. utilized a finite number of biomarkers (59) which included the instantly claimed biomarkers and taught that their expression levels were useful in determining lung disease. When there is a finite identified number of biomarkers, a person of ordinary skill has good reason to pursue the known options. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

See recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).
	One skilled in the art would have been motivated to test the biomarkers in lung cancer in order to identify and treat the disease.

Response to Arguments

7.	Applicant’s contends that Terminal Disclaimers (TDs) over U.S. patent Nos. 8,541,183 and 9,933,429 were electronically filed. However, the TDs have not been received. Accordingly the rejections over US Patent Nos. 8,541,183 and 9,933,429 are maintained. 

Please Note: With regard to US Patent #8,541,183 (issued 9/24/13) and US Patent #7,888,051 (issued 2/5/11) the safe harbor provision of 35 U.S.C. § 121 against double patenting rejection does not apply in this case because the parent case was not pending at the time the instant application was filed (15/941,046 filed on 03/20/18).  Thus, it is not a true Divisional of the parent case.   

Remarks
8.	Relevant references made of record:
A.	Linkov et al. (European Cytokine Network, 2009, 20(1), pages 21-26). Linkov et al. disclose method to detect tumor markers in serum. The markers are taught to play a role in the development and progression of various cancers.  Additionally, the researchers evaluated the temporal reliability of multiple proteins in serum samples from healthy women who donated blood over successive years. See abstract.  

B.	Orditura et al. Journal of Interferon & Cytokine Research, Vol.22, pages 1129-1135, 2002 – IDS filed 3/12/19).  Orditura et al. disclose a link between IL-8 and NSCLC.

9.	For reasons aforementioned, no claims are allowed.
10.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa V. Cook
571-272-0816

/LISA V COOK/Primary Examiner, Art Unit 1642